     Case 1:20-cv-00854-NONE-EPG Document 46 Filed 05/18/21 Page 1 of 3


 1   Alex R. Straus (SBN 321366)
     GREG COLEMAN LAW PC
 2   16748 McCormick Street
 3   Los Angeles, CA 91436
     T: 917-471-1894
 4   alex@gregcolemanlaw.com

 5   Attorneys for Plaintiff
 6   [Names and addresses of additional Counsel for Plaintiffs on Signature Page]
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
       THOMAS MATTHEWS, individually and
11     on behalf of all others similarly situated,
                                                            Case No. 1:20-CV-00854-NONE-EPG
12                        Plaintiff,
               v.
13                                                             SUPPLEMENTAL JOINT
       RECKITT BENCKISER LLC and                                  STATUS REPORT
14
       RB HEALTH (US) LLC,
15
                          Defendants.
16

17
             Plaintiff Thomas Matthews (“Plaintiff”) and Defendants Reckitt Benckiser LLC and RB
18

19   Health (US) LLC submit this Supplemental Joint Status Report in accordance with the Court’s

20   Order Re: Joint Status Report. ECF No. 45 (“Order re: Joint Status Report”).

21           The Parties filed a Joint Status Report on May 10, 2021, stating that the Southern District
22   of Florida had granted Plaintiffs’ Motion for Preliminary Approval and had correspondingly set a
23
     Final Approval Hearing presently scheduled for August 17, 2021. ECF No. 44. This Court, in its
24
     Order re: Joint Status Report, noted that the stay of this case had expired on May 10, 2021, and
25
     requested that the Parties file a supplemental response “indicating whether they request a further
26

27   stay of this case, and if so, a proposed duration of the stay,” or in the alternative, “submit proposed

28   deadlines for filing oppositions and replies to the pending motions to dismiss.” ECF No. 45 at 1-2.
                                                        1                JOINT STATUS REPORT
     Case 1:20-cv-00854-NONE-EPG Document 46 Filed 05/18/21 Page 2 of 3


 1          The Parties hereby request a further stay of the case until August 24, 2021, which is seven
 2   (7) calendar days after the currently-scheduled Final Approval Hearing in the Southern District of
 3
     Florida action. The Parties agree that there is good cause for further extension of the current stay
 4
     until such time, as the approval of the pending settlement in that jurisdiction will result in the
 5
     voluntary dismissal of this action. See ECF No. 42 at 2. Given the status of the pending settlement
 6

 7   and the resulting effect if approved, as well as the Parties’ joint request for a further extension of

 8   the stay in this matter, the Parties do not propose deadlines for responses to Reckitt’s pending

 9   Motion to Dismiss (ECF No. 38) at this time.
10
     Dated: May 18, 2021                           Respectfully submitted,
11

12                                          By:    /s/ Alex R. Straus
                                                   Alex R. Straus (SBN 321366)
13                                                 GREG COLEMAN LAW PC
                                                   16748 McCormick Street
14
                                                   Los Angeles, CA 91436
15                                                 T: 917-471-1894
                                                   alex@gregcolemanlaw.com
16
                                                   Adam A. Edwards (pro hac vice)
17                                                 Rachel Soffin (pro hac vice)
                                                   Jonathan B. Cohen (pro hac vice)
18
                                                   William A. Ladnier (SBN 330334)
19                                                 GREG COLEMAN LAW PC
                                                   First Tennessee Plaza
20                                                 800 S. Gay Street, Suite 1100
                                                   Knoxville, TN 37929
21                                                 Telephone: (865) 247-0080
22                                                 Facsimile: (865) 522-0049
                                                   adam@gregcolemanlaw.com
23                                                 rachel@gregcolemanlaw.com
                                                   jonathan@gregcolemanlaw.com
24                                                 will@gregcolemanlaw.com
25                                                 Daniel K. Bryson (pro hac vice)
26                                                 Martha A. Geer (pro hac vice)
                                                   Patrick M. Wallace (pro hac vice)
27                                                 WHITFIELD BRYSON LLP
                                                   900 West Morgan Street
28
                                                        2         JOINT STATUS REPORT
     Case 1:20-cv-00854-NONE-EPG Document 46 Filed 05/18/21 Page 3 of 3


 1                                      Raleigh, NC 27603
                                        Telephone: (919) 600-5000
 2                                      Facsimile: 919-600-5035
 3                                      dan@whitfieldbryson.com
                                        martha@whitfieldbryson.com
 4                                      pat@whitfieldbryson.com

 5                                      Matthew D. Schultz (pro hac vice)
                                        LEVIN, PAPANTONIO, THOMAS,
 6                                      MITCHELL, RAFFERTY &
 7                                      PROCTOR, PA
                                        316 S. Baylen St., Suite 600
 8                                      Pensacola, FL 32502
                                        Telephone: (850) 435-7140
 9                                      Facsimile: (850) 436-6140
                                        mschultz@levinlaw.com
10

11                                      Nick Suciu (pro hac vice)
                                        BARBAT, MANSOUR, & SUCIU PLLC
12                                      1644 Bracken Rd.
                                        Bloomfield Hills, MI 48302
13                                      Telephone:(313) 303-3472
                                        nicksuciu@bmslawyers.com
14

15                                      Attorneys for Plaintiff and the Class

16
                                        David T. Biderman
17                                      Steven K. Hwang
                                        PERKINS COIE LLP
18
                                        1888 Century Park East
19                                      Suite 1700
                                        Los Angeles, CA 90067
20                                      Telephone: 310.788.9900
                                        dbiderman@perkinscoie.com
21                                      skhwang@perkinscoie.com
22
                                        Lauren Watts Staniar (pro hac vice)
23                                      PERKINS COIE LLP
                                        1201 Third Avenue, Suite 4900
24                                      Seattle, WA 98101
                                        Telephone: 206.359.8000
25                                      lstaniar@perkinscoie.com
26
                                        Attorneys for Defendants
27

28
                                            3         JOINT STATUS REPORT
